Title: To James Madison from Thomas Pleasants, Jr., 8 March 1789
From: Pleasants, Thomas, Jr.
To: Madison, James


Dear Sir
Raleigh. 8th March 1789.
I recieved in due Course your obliging favor of 
   
   Not having the letter before me, I do not recollect its date.

 last.
I have intended at a proper time to remind you of my application in favour of Mr Thomas Thompson, and now take the liberty of transmitting to you a Letter from him; which will unfold his views and wishes—and if in the New arangement you Can give him any hopes of Success: he will wait upon you at N York. I believe he is personally known to Gen Washington—and as the General will be President of the States, and as my Letter to you Mentioning Mr Thompson passed thro. his hands, it will afford you a good oppy. of hinting the subject to him.
Cap Connors papers came safe—the business was done much to his satisfaction—and he says you will accept his grateful thanks for your care therein. He will suffer his Claim of Land to lie dormant, on a presumption that it will be to no purpose to Revive it. I am, With sentiments of Sincere Regard & Esteem Your obliged, & Mo ob Hbl St.
Thomas Pleasants jr
